Appeal by the employer and her insurance carrier from an award of the Workmen’s Compensation Board. Appellants contend, upon undisputed facts, that claimant’s injuries did not arise out of and in the course of her employment. Claimant was employed as a personal maid of her employer. The employer’s living quarters were in a hotel. The employer provided an additional room directly across the hall from her own living quarters for the claimant. Claimant had returned to this room after an afternoon and evening off, and while undressing caught her heel in some clothing, causing her to fall and fracture her wrist. There is evidence that the claimant was required to be in her room at the time of the accident; was forbidden to leave the room thereafter without permission, and was subject to call by her employer at any time, day or night. Under such circumstances there is ample evidence to sustain the finding of the board that the accident and injuries arose out and in the course of claimant’s employment. (Matter of Martin v. Plant, 293 N. Y. 617; *878Matter of Wood v. Kings Park State Hosp., 266 App. Div. 804, affd. 293 N. Y. 919.) Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.